DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-2, 5-6, 9 objected to because of the following informalities: “radial styrene butadiene styrene” should be “radial styrene butadiene styrene elastomer” because styrene and butadiene only refer to monomers. Appropriate correction is required.
Claim 1, 5, 9 objected to because of the following informalities: “add to the mixing tank: i. … ii. …iii” should be “i. …ii. … and iii”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "high" and “slow” in claims 1, 5, 9 are relative terms which renders the claim indefinite.  The terms "high shear mixing" and “slow speed agitation” are not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 3, 7, 10 recites the limitation "the complete process".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, 8, 11 recites the limitation "The asphaltic product".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 5, 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 6-8, 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present claims are allowable over the closest references: Yuan et al (US 2019/0071587). Yuan teach a method of producing an asphalt composition comprising: heating asphalt to at least about 180°C, adding a thermoplastic elastomer and polyethylene wax. However, Yuan does not teach or fairly suggest a process with mixing temperature and mixing period as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763